Citation Nr: 0015360	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  95-14 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Jim Torrisi, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1991 rating decision of the White 
River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims of entitlement to service connection for 
post-traumatic stress disorder (PTSD), hypertension, hearing 
loss, lymph node swelling due to exposure to Agent Orange, 
and nonservice-connected pension.  A timely Notice of  
Disagreement was received as to the denials of PTSD, 
hypertension and hearing loss.  A Statement of the Case was 
issued as to the PTSD claim, and a timely substantive appeal 
was received.  In June 1997, the Board denied the PTSD claim.  
The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an August 1999 order, the Court 
vacated the Board's decision and remanded the claim for 
additional proceedings.  The veteran's case has been returned 
to the Board for action consistent with the Court's decision.

The veteran's claims of entitlement to service connection for 
hearing loss and hypertension are the subject of the REMAND 
portion of this opinion.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD has not been attributed to a verified 
inservice stressor and is otherwise not shown to be related 
to his period of active military service. 
CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claims file contains VA hospital and outpatient treatment 
reports, collectively dated between 1983 and 1999, as well as 
records from the Social Security Administration (SSA).  These 
reports show, inter alia, that the veteran has been diagnosed 
with a number of acquired psychiatric disorders, to include 
cyclothymia, bipolar disorder, generalized anxiety disorder, 
panic disorder, adjustment disorder, alcohol abuse, 
polysubstance abuse, cocaine dependence (sometimes described 
as "by history" or "in remission"), PTSD, and variously 
described personality disorders.  In this regard, many of the 
PTSD diagnoses link such PTSD to the veteran's claims of 
stressors encountered during service.  Although these 
opinions suffer from a number of deficiencies, the Board 
finds that they are sufficient to constitute medical evidence 
of a diagnosis of PTSD, and a nexus to active duty, such that 
the veteran's claim for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 138, 145 
(1997).  The new revisions serve primarily to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 1999), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

A review of the veteran's written statements, his September 
1991 VA psychiatric examination report, and the transcript 
from his hearing, held in January 1995, shows that at various 
times he has argued that he has PTSD as a result of several 
different stressors: 1) he had to load body bags (for either 
two, or four weeks) onto planes in Tuy Hoa Airfield; 2) while 
on guard duty at Tuy Hoa Airfield in about October 1967, he 
heard a noise and shot into the dark; 3) in about September 
1967, he witnessed South Vietnamese troops burn (either one, 
or two) North Vietnamese alive in Tuy Hoa; 4) in about 
October 1967, he witnessed Viet Cong attack South Vietnamese 
civilians in a bus; 5) in about July 1967, he witnessed 
Republic of Korea troops "slaughter" a group of civilians 
in Tuy Hoa, and then pile and burn their bodies; and 6) he 
was mortared three to four times per week at Tuy Hoa 
Airfield.  (Hereinafter, stressors #1 through #6).

The Board has determined that the evidence does not warrant a 
preliminary finding that the veteran participated in combat 
with the enemy.  In a recent precedent opinion issued by VA's 
General Counsel it was held that the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also indicated the determination 
of whether a veteran engaged in combat with the enemy 
necessarily must be made on a case-by-case basis, and that 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

In this case, a review of the veteran's claimed stressors 
shows that, with one possible exception, his stressors do not 
involve participation in combat.  Specifically, he is shown 
to have served in Vietnam as an Air Force jet mechanic, and 
he has occasionally asserted that he witnessed atrocities 
against civilians or the enemy by South Korean and South 
Vietnamese troops (under otherwise unexplained 
circumstances), loading body bags, and firing into the dark 
at a noise while on guard duty (without ever identifying a 
target, and without return fire from the enemy, any evidence 
of enemy attack, or even knowing if he ever hit anything).

The only possible exception to this involves his claims of 
witnessing mortar attacks against the Tuy Hoa Airfield.  The 
veteran has not asserted that any of the claimed mortar 
attacks were accompanied by a sapper, automatic weapons, or 
ground attack.  To the extent that the veteran's assertions 
of being mortared may have been intended to assert 
participation in combat, the Board notes that the probative 
value of his statements is lessened by the fact that the 
types and details of his claimed stressors have varied 
significantly over time.  For example, a review of his 
original claim, received in May 1991, shows that the 
veteran's only claimed stressor involved loading body bags.  
In addition, the amount of time he claims he spent on duty 
loading body bags has varied from two weeks to four weeks.  
See transcript of January 1995 hearing vs. September 1991 VA 
psychiatric report.  As for the other claimed stressors, the 
veteran did not come forward with stressors #2 through #6 
until over two years after he filed his claim (in statements 
received in August 1993).  Furthermore, although he initially 
claimed that the mortar attacks occurred two to three times 
per week, he later testified that he witnessed mortar attacks 
three to four times per week for about three weeks, followed 
by a lull, followed by additional attacks for an unspecified 
amount of time.  See August 1993 letter vs. transcript of 
January 1995 hearing).  His accounts of stressor # 3 are 
inconsistent, in that he has reported seeing either one to 
two North Vietnamese being burned alive.  See September 1991 
VA psychiatric examination report vs. veteran's August 1993 
statement.  Finally, at the time of his September 1991 VA 
psychiatric report, he did not mention stressors #4 through 
#6, and at his January 1995 hearing, he did not mention 
stressors #3 through #6.  

Although the variations in his claimed stressors are 
significant, and therefore weaken the probative value of his 
testimony and statements, the Board does not find that they 
rise to such a level that they result in a complete lack of 
credibility.  Therefore, this evidence will be weighed 
together with the other evidence of record.  See Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997).  In this case, the 
veteran's DD 214 does not show that he received any 
commendations or awards which appear to be awarded primarily 
or exclusively for circumstances relating to combat, such as 
the Combat Infantryman Badge, Purple Heart, or similar 
citation.  See VAOPGCPREC 12-99.  Service records, to include 
his personnel record (AF-7) and a travel voucher (DD Form 
1351-2), indicate that while in Vietnam with the Air Force, 
the veteran served his first three to four days at Tan Son 
Nhut Air Base, and that he spent the rest of his tour at Tuy 
Hoa Air Base.  His principal duty was listed as jet mechanic, 
which is also his MOS.  The claims file includes a 
"Chronology of VC/NVA Attacks on the Ten Primary USAF 
Operating Bases in RVN 1961-1973" (chronology) which 
indicates that Tan Son Nhut and Tuy Hoa were two of the ten 
primary USAF operating bases in Vietnam.  The veteran is not 
shown to have any training or experience in infantry, armor 
or artillery.  In addition, the claims file contains a letter 
from the U.S. Army and Joint Service Environmental Support 
Group (ESG) (redesignated as the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR)), dated in September 
1993 (discussed infra), which shows that the ESG stated that 
it could not verify his claimed stressors, or participation 
in combat.  Although the veteran's AF-7 lists 
"counterinsurgency experience from 11 Jun [sic] 1967 to 
(blank) Vietnam" and although a VA physician has argued that 
this is evidence of combat (see January 1995 letter from a VA 
physician in which the physician appears to argue that the 
veteran participated in combat, based on the notation of 
"counterinsurgency experience" in the veteran's AF-7) (the 
physician sets forth no additional facts upon which to base 
his opinion), the nature and extent of the veteran's 
"counterinsurgency experience" is not described.  See id.  
In this regard, while the veteran may very well have served 
in a combat area (as evidenced by his service records) the 
Court has stated that serving in a combat zone is not the 
same as serving in combat.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The Board further notes that none of the 
letters the veteran submitted, which he states were written 
during his tour in Vietnam, mention participation in combat.  
Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The evidence against a 
finding of participation in combat includes the veteran's 
service records, which contain specific information as to his 
principal duty as a jet mechanic for an Air Force field 
maintenance squadron, primarily at Tuy Hoa Airfield, one of 
the ten primary USAF operating bases in Vietnam.  There is 
nothing in the service records to show participation in 
combat.  Based on the foregoing, the Board finds that the 
veteran did not participate in combat.  See Cohen v. Brown, 
10 Vet. App. 128, 145 (1997).  In reaching this 
determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
veteran's service records which shows that this Air Force jet 
mechanic did not participate in combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." West, Zarycki, and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (" 
MANUAL  21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for " 
credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).

The Board further finds that there is no verified stressor to 
serve as a basis for granting the veteran's PTSD claim.  In 
this regard, the claims file contains a letter from the ESG, 
dated in August 1998, in which the ESG stated that it could 
not verify any of his claimed stressors.  Of particular note, 
the previously mentioned chronology of attack on Air Force 
Bases shows that there were no attacks against Tan Son Nhut 
Air Base in June 1967, and that between June and December of 
1967, the Tuy Hoa Air Base received only one attack.  
Specifically, the Tuy Hoa Air Base received an "AWP" 
(automatic weapons) attack in September 1967.  This attack 
resulted a total of four U.S. casualties (three WIA (wounded 
in action) and one KIA (killed in action)).  Enemy casualties 
totaled three KIA.  However, there is no evidence to show 
that the veteran was near this attack, and as the claimed 
stressor was described as multiple mortar attacks (i.e., 
mortar attacks occurring up to four times per week), the 
Board finds that there is no basis upon which to find that 
the September 1967 AWP attack may serve to verify the 
veteran's claims of multiple mortar attacks.  Given the 
foregoing, the Board finds that none of the claimed stressors 
have been verified.  In reaching this decision, the Board has 
noted that the record contains diagnoses of PTSD linked to 
his service.  However, the Board has concluded that the 
veteran did not participate in combat, and there is no 
official verification of the claimed stressors to support a 
PTSD diagnosis.  As such, the diagnoses contain unsupported 
conclusions which are insufficient to warrant a grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996) (something more than medical nexus 
evidence is required to fulfill the requirement for 
"credible supporting evidence "); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Based on the foregoing, 
the veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have participated 
in combat; there is no verified stressor; that all elements 
required for such a showing have not been met; and that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of t he evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.






REMAND

A review of the Court's August 1999 order shows that the 
Court determined that a timely Notice of Disagreement had 
been received in December 1991 as to the RO's October 1991 
denial of the veteran's claims for service connection for 
hearing loss and hypertension.  The Court noted however, that 
a Statement of the Case had not been issued as to either 
claim, and remanded these claims for the issuance of a SOC.  
Accordingly, the Board is required to remand these issues to 
the RO for issuance of a SOC.  See generally, Manlicon v. 
West, 12 Vet. App. 238 (1999).  

Therefore, these claims are REMANDED to the RO for the 
following actions:

The RO should reconsider the veteran's 
claims for service connection for hearing 
loss, and hypertension, in accordance 
with applicable procedures, to include 
all relevant evidence obtained since the 
Notice of Disagreement received in 
December 1991.  If one or both of these 
claims remain denied, the RO should then 
issue a Statement of the Case.  The RO 
should, with the promulgation of any 
Statement of the Case, inform the veteran 
that to complete the appellate process he 
should complete a timely substantive 
appeal and forward it to the RO.  If, and 
only if, the veteran completes his appeal 
by filing a timely substantive appeal on 
one or both of the aforementioned issues, 
as appropriate, these claim(s) should be 
returned to the Board.  See 38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 1999).

The purpose of this remand is to comply with the holdings of 
the Court and to ensure due process of law.  The Board 
intimates no opinion as to the final outcome 


warranted.  The veteran is free to submit additional evidence 
in support of his claims. 


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

